COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                                NO. 02-14-00123-CR


OSCAR OLIVERIA III                                                APPELLANT

                                         V.

THE STATE OF TEXAS                                                     STATE


                                      ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1308079W

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                      ----------

      We have considered appellant’s “Amended Motion To Withdraw Appeal.”

The motion complies with rule 42.2(a) of the rules of appellate procedure. Tex.

R. App. P. 42.2(a). No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a), 43.2(f).

      1
       See Tex. R. App. P. 47.4.
                                          PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 7, 2014




                              2